Citation Nr: 0719458	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-07 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
chronic low back pain, status post anterior interbody fusion 
L5-S1; and, if so, whether the reopened claim should be 
granted.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran had active military service from July 1971 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for chronic low back pain, status post anterior interbody 
fusion L5-S1 on the ground of no new and material evidence.  

In his substantive appeal (VA Form 9) dated in March 2004 the 
veteran requested a hearing before a member of the Board at a 
local VA office (Travel Board Hearing); however, the record 
contains no evidence that a Travel Board Hearing was ever 
scheduled.  See 38 C.F.R. §§ 19.76, 20.703, 20.704(b).  The 
record also contains no evidence which indicates that the 
veteran has withdrawn his request for a hearing before a 
Member of the Board.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The RO must schedule the veteran for a 
Travel Board Hearing and provide adequate 
notice to the veteran of said in 
accordance with 38 C.F.R. § 19.76.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




